Application unanimously granted as modified, without costs. Memorandum: In this application by the State Division of Human Rights for an order of enforcement under section 298 of the Executive Law of its order of November 30, 1970 directed to respondent, it appears that respondent has made the payment of compensatory damages awarded to complainant but has failed to comply with the order in other respects. The Division has consented to the deletion of the last sentence (that is, the second sentence) in the paragraph designated “a” in the order and as so modified respondent agrees to comply with the order. The Division is entitled to the order of this court upon its order as thus modified. (Proceeding pursuant to section 298 Executive Law to modify and enforce order of Commissioner of Human Rights.) Present— Goldman, P. J., Del Vecchio, Witmer and Henry, JJ.